DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-6, filed 03/22/2021, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2006/0058687 A1, hereinafter Kishimoto, in view of US 2014/0350419 A1, hereinafter Doi.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities: “an instrument having a blood pressure measuring function and worn around a wrist” should read --an instrument having a blood pressure measuring function and adapted to be worn around a wrist-- or --an instrument having a blood pressure measuring function and configured to be worn around a wrist--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether the limitation “[…] extending in the circumferential direction” refers to the wire, the edge, or the entire band-like belt. For further examination, it will be interpreted as referring to the edge of the band-like belt.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0058687 A1, hereinafter Kishimoto, in view of US 2014/0350419 A1, hereinafter Doi.
Regarding claim 1, Kishimoto teaches an instrument (Figs. 9 and 10, sphygmomanometer 100B) having a blood pressure measuring function (para [0030]) and worn around a wrist (para [0030]), the instrument comprising: a band-like belt (cuff band 10) which is worn around the wrist in a circumferential direction (para [0030]), the band-like belt including a fluid bag (air bladder 11) that extends in the circumferential direction (Figs. 9 and 10) to compress an artery of the wrist (para [0030]); and a main body (first housing 20) which is disposed at a first portion of the band-like belt (portion of cuff band 10 on which first housing 20 is disposed) corresponding to at least one of a volar surface and/or a dorsal surface of the wrist (volar surface and dorsal surface cover entirety of wrist surfaces, para [0043] states that first housing can be affixed on the top surface of the cuff band 10, the top surface of the wrist is the dorsal surface), in which a pressure control unit (manometer main unit 23, control unit, air pump, para [0035]) that supplies air to the fluid bag (para [0035]) and controls pressure is mounted as an element for executing the blood pressure measuring function (para [0035]), wherein: a battery (battery 31) which supplies electric power to the element mounted in the main body (paras [0035], [0043]) is disposed at a second portion of the band-like belt away from the main body in the circumferential direction (see Figs. 9 and 10, portion of cuff band 10 on which second housing 30 is disposed), a wire (cable 33) which extends in the circumferential direction along the fluid bag (Figs. 9 and 10, para [0043] teaches that “…the connection of the electric system such as cable 33 is stored inside cuff band 10 and electrically connected to the manometer main unit 23,” and additionally Figs. 3 and 7 show the cable 33) and electrically connects the battery and the element mounted in the main body (para [0035]) is provided in the band-like belt (para [0043]), and in the band-like belt, and the wire 
	Kishimoto does not teach the wire being disposed, in a planar view viewed from a thickness direction perpendicular to an outer circumferential surface of the band-like belt, away from the fluid bag and between the fluid bag and an edge of the band-like belt extending in the circumferential direction.
	However, Doi teaches an instrument having a blood pressure measuring function (blood pressure measurement device 1), the instrument comprising a wire (power supply line 50) which extends in a circumferential direction (see Fig. 2, paras [0014] and [0030]) along a fluid bag (air bladder 31) and electrically connects a battery (power source 17 is electrically connected to power supply line 50) and an element mounted in a main body (Fig. 2, securing portion 32 located at a “main body” portion of cuff 30) is provided in a band-like belt (cuff 30), and in the band-like belt, the wire is disposed, in a planar view viewed from a thickness direction perpendicular to an outer circumferential surface of the band-like belt, away from the fluid bag (see Fig. 2, portion of power supply line 50 disposed within cuff 30) and between the fluid bag and an edge of the band-like belt extending in the circumferential direction (see Fig. 2, power supply line 50 is located between air bladder 31 and edge of cuff 30).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kishimoto such that the wire is disposed, in a planar view viewed from a thickness direction perpendicular to an outer circumferential surface of the band-like belt, away from the fluid bag and between the fluid bag and an edge of the band-like belt extending in the circumferential direction, as taught by Doi, as a simple substitution of one element (Doi’s power supply line 50) for another (Kishimoto’s cable 33) for the predictable result of having an electrical connection between elements in a pressure cuff.
	Regarding claim 2, Kishimoto in view of Doi teaches the instrument according to claim 1, wherein one end section (Kishimoto, Figs. 9 and 10, section of cuff band 10 with element 16 and first 
	Regarding claim 3, Kishimoto in view of Doi teaches the instrument according to claim 1, wherein an entirety of the battery is only disposed at the second portion of the band-like belt (Kishimoto, Figs. 9 and 10 show second housing 30 which contains the entirety of the battery 31, para [0041]).
	Regarding claim 8, Kishimoto in view of Doi teaches the instrument according to claim 1, wherein the wire does not overlap the fluid bag in the planar view (Doi, Fig. 2, power supply line 50 does not overlap air bladder 31 in the planar view).
	Regarding claim 9, Kishimoto in view of Doi teaches the instrument according to claim 1, wherein the wire extends from the main body to the battery without overlapping with the fluid bag in the planar view (Doi Fig. 2 shows power supply line 50 extending from section 32 to the end of cuff 30 and into main body unit 10 to connect to electromagnet drive circuit 23 and power source 17. Power supply line 50 does not overlap with the air bladder 31 in the planar view. Kishimoto has cable 33 extending from the first housing 20 to the battery 31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES A MARMOR II/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        



/D.M.W./Examiner, Art Unit 3791